                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

Demetrius Holder,

       Plaintiff,

               v.                                         Case No. 1:19cv451

Danielle Jacques, et al.,                                 Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on July 18, 2019 (Doc. 5).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the Report and Recommendation in a timely manner. United States v.

Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Magistrate Judge=s R&R

(Doc. 5) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 5) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, this

matter is DISMISSED with prejudice for failure to state a claim for relief.

       Any request for certificate of appealability or request to certify an appeal would

not be taken in good faith and would be denied.

       IT IS SO ORDERED.

                                                     s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
